DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Information Disclosure Statement
The Information Disclosure Statements filed on August 12, 2021, August 13, 2021, September 8, 2021, October 5, 2021, November 4, 2021, March 2, 2022, May 17, 2022, May 23, 2022 have been considered by the examiner. All references have been considered except where lined through. The office actions have not been considered as copies do not appear to have been submitted.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 of U.S. Patent No. 11,099,789 contains every element of claims 1-20 of the instant application and as such anticipates claims 1-20 of the instant application.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDaniel et al. (U.S. Patent No. 8,700,724).

Claim 1:
McDaniel et al. disclose a computer system, comprising: 
a host system, operatively coupled to a plurality of memory components and a remote direct memory access network interface card, to at least: 
allocate a page of virtual memory for an application running in the host system [column 1, lines 36-47 – The system uses virtual memory];  
map the page of virtual memory to a page of physical memory in the plurality of memory components [column 1, lines 36-47 – Virtual memory pages are mapped to physical memory pages];  
instruct, by the host system, the remote direct memory access network interface card to perform a remote direct memory access operation [column 5, line 33 – column 7, line 50 – An application on the host instructs the NIC to perform a RDMA operation]; wherein during the remote direct memory access operation, the remote direct memory access network interface card performs a data transfer between the page of physical memory in the plurality of memory components and a remote device that is connected via a computer network to the remote direct memory access network interface card [column 5, line 33 – column 7, line 50 – RDMA reads or writes may be performed]; and 
lock, at least for a duration of the data transfer, a mapping between the page of virtual memory and the page of physical memory in the plurality of memory components [fig. 4; column 1, lines 36-47, 60-67; column 2, lines 1-3; column 6, lines 13-34 – The memory is pinned down so that the pages are in memory during the memory transfer]. 

Claim 18:
McDaniel et al. disclose a method, comprising: 
allocating a page of virtual memory for an application [column 1, lines 36-47 – The system uses virtual memory];  
mapping the page of virtual memory to a page of physical memory in a plurality of memory components [column 1, lines 36-47 – Virtual memory pages are mapped to physical memory pages];  
instructing, by the application, a remote direct memory access network interface card to perform a remote direct memory access operation [column 5, line 33 – column 7, line 50 – An application on the host instructs the NIC to perform a RDMA operation], wherein during the remote direct memory access operation, the remote direct memory access network interface card performs a data transfer between the page of physical memory in the plurality of memory components and a remote device that is connected via a computer network to the remote direct memory access network interface card [column 5, line 33 – column 7, line 50 – RDMA reads or writes may be performed];  and 
locking, at least for a duration of the data transfer, a mapping between the page of virtual memory and the page of physical memory in the plurality of memory components [fig. 4; column 1, lines 36-47, 60-67; column 2, lines 1-3; column 6, lines 13-34 – The memory is pinned down so that the pages are in memory during the memory transfer].

Claim 20:  
McDaniel et al. disclose a non-transitory computer storage medium storing instructions which, when executed by a computing system, cause the computing system to perform a method, the method comprising: 
allocating a page of virtual memory for an application running in the computing system [column 1, lines 36-47 – The system uses virtual memory];  
mapping the page of virtual memory to a page of physical memory in a plurality of memory components [column 1, lines 36-47 – Virtual memory pages are mapped to physical memory pages];  
instructing, by the application, a remote direct memory access network interface card to perform a remote direct memory access operation [column 5, line 33 – column 7, line 50 – An application on the host instructs the NIC to perform a RDMA operation], wherein during the remote direct memory access operation, the remote direct memory access network interface card performs a data transfer between the page of physical memory in the plurality of memory components and a remote device that is connected via a computer network to the remote direct memory access network interface card [column 5, line 33 – column 7, line 50 – RDMA reads or writes may be performed]; and 
locking, at least for a duration of the data transfer, a mapping between the page of virtual memory and the page of physical memory in the plurality of memory components [fig. 4; column 1, lines 36-47, 60-67; column 2, lines 1-3; column 6, lines 13-34 – The memory is pinned down so that the pages are in memory during the memory transfer].

Claims 2-6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al. (U.S. Patent No. 8,700,724) as applied to claim 1 and 18 above, respectively, and further in view of Schlansker et al. (U.S. Patent No. 8,131,814).

Consider claim 2 (as applied to claim 1 above):
McDaniel et al. disclose all the limitations above but do not specifically disclose:
wherein the host system is further configured to unlock the mapping between the page of virtual memory and the plurality of memory components after the remote direct memory access operation
In the same field of endeavor, Schlansker et al. disclose:
wherein the host system is further configured to unlock the mapping between the page of virtual memory and the plurality of memory components after the remote direct memory access operation [column 3, lines 19-29; column 6, lines 11-18 – Memory is dynamically pinned prior to an operation and unpinned after an operation]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McDaniel et al. to include unlocking the mapping, as taught by Schlansker et al., in order to more effectively use memory [Schlansker et al. – column 6, lines 11-18].

Claim 3 (as applied to claim 1 above):
McDaniel et al. disclose all the limitations above but do not specifically disclose:
wherein the host system is further configured to unlock the mapping between the page of virtual memory and the plurality of memory components after the data transfer
 In the same field of endeavor, Schlansker et al. disclose:
wherein the host system is further configured to unlock the mapping between the page of virtual memory and the plurality of memory components after the data transfer [column 3, lines 19-29; column 6, lines 11-18 – Memory is dynamically pinned prior to an operation and unpinned after an operation]
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McDaniel et al. to include unlocking the mapping, as taught by Schlansker et al., in order to more effectively use memory [Schlansker et al. – column 6, lines 11-18].

Claim 4 (as applied to claim 3 above):
McDaniel et al. disclose:
wherein the host system is further configured to detect a completion of the data transfer via a notification agent coupled to the application [fig. 4; column 7, lines 29-46 – the completion of the RDMA is detected]. 
 
Claim 5 (as applied to claim 3 above):
McDaniel et al. disclose:
wherein the host system is further configured to detect a completion of the data transfer via a notification agent coupled to an operating system in which the application is running [fig. 4; column 7, lines 29-46 – the completion of the RDMA is detected]. 
 
Claim 6 (as applied to claim 5 above):
McDaniel et al. disclose:
wherein the host system is further configured to detect the completion of the data transfer via a remote direct memory access driver running in the operating system [fig. 4; column 7, lines 29-46 – the completion of the RDMA is detected]. 

Claim 19 (as applied to claim 18 above):
McDaniel et al. disclose all the limitations above but do not specifically disclose the method further comprising:
after the data transfer: 
unlocking the mapping; and 
swapping, based on a workload prediction, the page of virtual memory from a first memory in the plurality of memory components to a second memory in the plurality of memory components, the second memory being faster to the first memory.
In the same field of endeavor, Schlansker et al. disclose:
after the data transfer: 
unlocking the mapping [column 3, lines 19-29; column 6, lines 11-18 – Memory is dynamically pinned prior to an operation and unpinned after an operation]; and 
swapping, based on a workload prediction, the page of virtual memory from a first memory in the plurality of memory components to a second memory in the plurality of memory components, the second memory being faster to the first memory [column 3, lines 19-29; column 6, lines 11-18 – Memory is dynamically pinned prior to an operation and unpinned after an operation. Unpinned memory may be repinned (e.g. transferred from disk to main memory)].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McDaniel et al. to include unlocking the mapping, as taught by Schlansker et al., in order to more effectively use memory [Schlansker et al. – column 6, lines 11-18].

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al. (U.S. Patent No. 8,700,724) as applied to claim 6 above, and further in view of ORACLE “NFS Over RDMA”.

Claim 7 (as applied to claim 6 above):
McDaniel et al. disclose all the limitations above but do not specifically disclose:
wherein the remote device is mounted as a remote volume in the operation system. 
In the same field of endeavor, ORACLE disclose:
wherein the remote device is mounted as a remote volume in the operation system [page 1 – NFS over RDMA allows remote volumes to be mounted via RDMA].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McDaniel et al. to include mounting a remote volume, as taught by ORACLE, in order to allow remote data transfer to a volume without CPU intervention [ORACLE – page 1].

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel et al. (U.S. Patent No. 8,700,724) as applied to claim 3 above, and further in view of Rahman et al. (Pub. No. US 2016/0212214).

Claim 8 (as applied to claim 3 above):
McDaniel et al. disclose all the limitations above but do not specifically disclose:
wherein the host system is further configured to detect a completion of the data transfer via a hypervisor [McDaniel et al. disclose detecting the completion within a driver, but not a driver within a hypervisor]. 
 In the same field of endeavor, Rahman et al. disclose:
wherein the host system is further configured to detect a completion of the data transfer via a hypervisor [pars. 0042-0055 – RDMA hypervisor driver].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of McDaniel et al. to include a RDMA hypervisor driver, as taught by Rahman et al., in order to provide the benefits of RDMA within a virtualization environment [Rahman et al. - pars. 0042-0055].

Claim 9 (as applied to claim 8 above):
Rahman et al. disclose:
wherein the host system is further configured to detect the completion of the data transfer via a remote direct memory access driver running in the hypervisor [pars. 0042-0055 – RDMA hypervisor driver]. 
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shalev et al. (Pub. No. US 2017/0187621) atomic RDMA and a network adapter using SR-IOV [pars. 0046, 0258].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



9 July 2022
/LARRY T MACKALL/Primary Examiner, Art Unit 2131